Citation Nr: 1129053	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for diabetes mellitus, Type II, (hereinafter diabetes mellitus) to include as secondary to herbicide exposure; and if so, whether service connection is warranted.

2.  Entitlement to service connection for coronary artery disease (CAD)/ischemic heart disease (IHD), claimed as heart catheterization and angioplasty, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to January 1968.  He is the recipient of the Vietnam Service Medal and the Vietnam Campaign Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted a notice of disagreement with this determination in July 2008, and timely perfected his appeal in March 2009.

In February 2010, the appellant provided testimony before the undersigned Veterans Law Judge, sitting in San Juan, Puerto Rico.  A transcript of this proceeding has been associated with the appellant's VA claims file.

New and Material Evidence

To establish jurisdiction over the issue of entitlement to service connection for diabetes mellitus, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.
Previous Stay - Ischemic Heart Disease

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease (to include CAD), Parkinson's disease, and B cell leukemias.  As required by 38 U.S.C. §1116, VA issued regulations through notice and comment rule-making procedures to establish the new presumptions of service connection for those diseases.  On November 20, 2009, the Secretary of Veterans Affairs directed the Board to stay action on all claims for service connection that cannot be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The Board notes that the appellant served in the Republic of Vietnam, and thus, herbicide exposure has been conceded.  Moreover, the medical evidence of record reflects that the appellant has been diagnosed with coronary artery disease, which is considered an ischemic heart disease.  See e.g. VA Treatment Record, January 16, 2007, as well as the report of an April 2007 VA examination.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The implementation of this rule was subject to the provisions of the Congressional Review Act (CRA), which provided for a sixty-day waiting period prior to implementation.

On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims is lifted effective October 30, 2010.  Thus, the Board will proceed to adjudicate the current appeal.

Clarification of Issue on Appeal

The appellant originally filed a claim of entitlement to service connection for PTSD.  Although not claimed by the appellant, the Board is expanding his original claim to include all anxiety disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United States Court of Appeals for Veterans Claims (Court) held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument, an opportunity to submit such evidence or argument, and an opportunity to address the question at a hearing, and whether the claimant has been prejudiced by any denials of those opportunities.  Although the RO, which was obviously without the benefit of Clemons, denominated the claim as one for PTSD, the Board finds that the appellant was not prejudiced thereby.  Accordingly, the Board has expanded the issue at bar.

Remanded Issues

The issues of entitlement to service connection for PTSD and diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if any further action on his part is required.



	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  An unappealed rating decision dated in March 2003, denied entitlement to service connection for diabetes mellitus.

2.  The additional evidence associated with the appellant's VA claims file since the March 2003 rating decision is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus.

3.  The appellant served in the Republic of Vietnam during the Vietnam era and is, therefore, presumed to have been exposed to certain herbicide agents, including Agent Orange, during such service.

4.  The appellant has a diagnosis of coronary artery disease/ischemic heart disease and has therefore been shown to have a disease that is presumed to be the result of his conceded in-service herbicide exposure.

5.  The preponderance of the evidence is against a finding that the appellant currently suffers from sleep apnea that is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The March 2003 rating decision, which denied entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156 (2010).
3.  Coronary artery disease/ischemic heart disease is presumed to be due to the appellant's conceded in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010)

4.  Sleep apnea was not incurred in, or aggravated by, active duty service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for CAD/IHD, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the appellant's petition to reopen his claim of entitlement to service connection for diabetes mellitus and the claim of entitlement to service connection for sleep apnea decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the appellant be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the appellant's claims, a letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The notice letter also informed the appellant of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the January 2007 letter provided notice of the elements of new and material evidence and the reasons for the prior denial of the appellant's diabetes mellitus claim.  The criteria of Kent are satisfied.  See Kent, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With respect to the appellant's claim of entitlement to service connection for sleep apnea, the Board observes that the appellant has not been afforded a VA examination.  The Board is aware of the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

However, a medical examination is unnecessary in this case.  As explained below, there is no competent medical evidence of record demonstrating that the appellant has a breathing disability other than sleep apnea [McLendon element (1)].  The Board recognizes that the appellant is competent to describe his own observable symptomatology, but he is not competent to diagnose himself with a latent respiratory disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) [noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer].  Under these circumstances, a VA examination is not required.

Additionally, the evidence of record is against a finding that the appellant incurred any chronic in-service sleep disease or injury [McLendon element (2)], and, as discussed in detail below, the Board finds the appellant's lay statements to the contrary not credible.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) [finding that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service].  Accordingly, return of this case to the RO for additional development or consideration is not required.

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the appellant.

The appellant has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2010).  He testified before the Board at a personal hearing in February 2010.

Accordingly, the Board will address the claims on appeal.
II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2010).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the appellant has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for diabetes mellitus.  The RO's March 2003 rating decision denied the appellant's claim of entitlement to service connection for diabetes mellitus.  At the time of the March 2003 denial, the appellant's service treatment records, a VA examination report dated in February 2003, and VA treatment records dated from November 2000 through January 2003, were of record.

Objective evidence has been added to the record since the March 2003 denial, including VA treatment records, a VA examination report, and hearing testimony.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for diabetes mellitus is reopened, and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claim.  

III.  Service Connection

The appellant contends that he is entitled to service connection for his CAD/IHD as well as sleep apnea, due to his time in active duty service.

Governing Laws and Regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt, which exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  See 38 C.F.R. § 3.102 (2010).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

A.  CAD/IHD

In addition to the laws and regulations pertaining to service connection enumerated above, if a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are satisfied.  See 38 C.F.R. § 3.309(e) (2010).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  See 38 C.F.R. § 3.307(d)(6)(i) (2010).

Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(d)(6)(iii) (2010).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

If a veteran was exposed to a herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  See 38 C.F.R. § 3.309(e) (2010).

As previously discussed in the Introduction, on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  This final rule was published in the Federal Register.  See 75 Fed. Reg. 53, 202 (August 31, 2010).

For the purposes of §3.307, the term "herbicide agent" means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(i) (2010).  Agent Orange is generally considered a herbicide agent and will be so considered in this decision.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a veteran have set foot within the land borders of Vietnam for presumptive service connection and that a veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is entitled to service connection for CAD/IHD.  The appellant's service records indicate that he served in the Republic of Vietnam.  Indeed, his DD Form 214 reflects that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  As such, the appellant served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed during such service to certain herbicide agents, including Agent Orange.

The appellant's VA treatment records reflect his diagnosis of CAD/IHD.  See e.g., VA Treatment Record, January 16, 2007, as well as the April 2007 VA examination report.  

VA has interpreted ischemic heart disease to encompass any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  This includes CAD (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Since VA has amended section 3.309(e) to include ischemic heart disease as one of the disorders for which a presumption based on herbicide exposure is warranted, [75 Fed. Reg. 53, 202 (Aug. 31, 2010) (to be codified at 38 C.F.R. pt. 3)], the Board therefore finds that the appellant is entitled to service connection for CAD/IHD on the presumptive basis of herbicide exposure.

To the extent that there is any reasonable doubt, that doubt will be resolved in the appellant's favor.  See Gilbert, supra.  Accordingly, the Board concludes that service connection for CAD/IHD is warranted.

B.  Sleep Apnea

The appellant contends that his current sleep apnea disability is directly related to his active duty service.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson, 12 Vet. App. at 253.

It is undisputed that the appellant currently suffers from sleep apnea.  See, e.g., VA Treatment Records, generally.  Hickson element (1), current disability, is accordingly satisfied.

With respect to crucial Hickson element (2), in-service disease or injury, the appellant's service treatment records include no complaints of, treatment for, or diagnoses of any sleeping problems or disabilities.  In fact, his service treatment reports include affirmative evidence that he had no trouble sleeping during his active duty service.  His January 3, 1968, separation examination pertinently includes a "normal" clinical evaluation of the appellant's lungs and chest, nose, sinuses, and mouth and throat.  

Further, it does not appear that the appellant was initially diagnosed with his sleep apnea for decades following his separation from service.  The Board is aware of the appellant's contentions that he suffered from sleep impairment during his time in service (see Travel Board Hearing, generally), but there is no evidence that he suffered from sleep apnea at that time, or for many years thereafter.  Accordingly, in-service sleep apnea is not demonstrated.  Hickson element (2) is therefore unsatisfied, and the appellant's claim fails on this basis.

For the sake of completion, with respect to Hickson element (3), nexus or relationship, there is no medical evidence of record linking the appellant's sleep apnea to his active duty service.  The Board recognizes that the appellant is competent to attest to having problems sleeping since his separation from service in 1968.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the Board finds that such assertions are not credible in light of the contemporaneous objective evidence of record described immediately above, which indicates that the appellant experienced no trouble sleeping during his active duty service.  Indeed, the Board places greater weight of probative value on the history the appellant presented to medical professionals for treatment purposes years ago [i.e., during service, on his April 1968 Report of Medical History] than it does on his recent statements to VA in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In light of the appellant's conflicting medical histories, the absence of complaint or treatment for any sleeping problems in-service or for years following service, and the appellant's potential bias, the Board is unable to afford the appellant's statements any probative value with respect to the question of whether there has been a continuity of sleeping problems since service.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  [In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor].  Continuity of symptomatology since service is therefore not demonstrated.

Accordingly, Hickson element (3), relationship or nexus, has also not been satisfied.  The appellant's service-connection claim for sleep apnea fails on this basis as well.  The benefit sought on appeal is denied.


ORDER

The application to reopen the claim of entitlement to service connection for diabetes mellitus is granted and, to that extent only, the appeal is granted.

Entitlement to service connection for coronary artery disease/ischemic heart disease, to include as secondary to herbicide exposure, is granted.

Entitlement to service connection for sleep apnea is denied.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the appellant's claims of entitlement to service connection for PTSD and diabetes mellitus.



A.  PTSD

VA has recently amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  This revision adds to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  

Effective July 10, 2010, under 38 C.F.R. § 3.304(f), service connection for PTSD requires medical evidence diagnosing the condition in accordance with Sec. 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Accordingly, the appellant must be afforded a VA PTSD examination to determine the nature and etiology of his claimed psychiatric disability.

B.  Diabetes Mellitus

As noted above, the Board has reopened the appellant's claim of entitlement to service connection for diabetes mellitus.  The RO previously denied this claim on the basis that the appellant did not suffer from a current disability.  In order to be considered for service connection, a claimant must first have a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

The appellant contends that he currently suffers from diabetes mellitus that is the result of exposure to herbicides during his tour of duty in the Republic of Vietnam.

As noted above, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(6)(iii) (2010).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain listed diseases shall be service connected.  Those diseases include diabetes mellitus, Type II.  See 38 U.S.C.A. § 1116 (West 2002), 38 C.F.R. § 3.309(e) (2010).

During the pendency of the appeal, the appellant was afforded a VA examination in April 2007.  At that time, the VA examiner found that he did not suffer from diabetes mellitus.  Of note however, are the VA treatment records after that date, indicating that the appellant does suffer from this condition.  As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  As it is unclear from the record whether the appellant currently suffers from diabetes mellitus, his claim must be remanded for another VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate any VA treatment records dated from July 2007 to the present.  Any response received in association with this request should be memorialized in the appellant's VA claims file.

2.  Thereafter, schedule the appellant for a VA PTSD examination with a VA psychiatrist or psychologist.  The VA examiner must thoroughly review the appellant's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  Thereafter, the VA examiner should specifically address the following:

a)  State whether the appellant currently suffers from an anxiety disorder, to include PTSD, consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

b)  In addition to the other information provided in the examination report, state whether or not the claimed stressors are related to the appellant's fear of hostile military or terrorist activity.

c)  Thereafter, state whether it is at least as likely as not (a 50 percent probability or greater) that the appellant currently suffers from an anxiety disorder and/or PTSD as a result of his time in active duty service.

d)  All opinions expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion, an explanation should be provided.  The report prepared must be typed.

3.  Schedule the appellant for a VA diabetes mellitus examination with an appropriate expert.  The VA examiner must thoroughly review the appellant's claims file and a complete copy of this REMAND in conjunction with the examination.  The VA examiner should note this has been accomplished in the examination report.  The VA examiner should then explain the authority used in determining the criteria for a diagnosis of diabetes mellitus, Type II.  Additionally, the VA examiner should specifically address the April 2007 VA examination report as well as the subsequent VA treatment records indicating the appellant currently suffers from diabetes mellitus, Type II.  The examiner should state whether the appellant has a current diagnosis of diabetes mellitus, Type II.

4.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above action has been completed, the AMC should readjudicate the appellant's claims.  If the benefits remain denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


